Citation Nr: 1013925	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an increased rating for right shoulder 
supraspinatus tendinopathy and tendinitis, current evaluated 
as 10 percent disabling.

2.	Entitlement to an increased rating for left shoulder 
fraying of anterior cartilaginous glenoid labrum, currently 
evaluated as 10 percent disabling. 

3.	Entitlement to an increased rating for chronic low back 
condition with occasional muscle spasms, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from August 2002 to April 
2007.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for 
bilateral shoulder and low back conditions. The Veteran 
appealed from the initial assigned disability ratings. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals the initial rating for a disability, VA must 
consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

As a preliminary matter to further consideration of this 
appeal, the Board finds that the Veteran should be afforded 
an additional opportunity to attend a VA medical examination 
for purpose of accurately rating his service-connected 
bilateral shoulder and low back disabilities.

The RO previously scheduled the Veteran for an October 2009 
VA Compensation and Pension examination, for which he did not 
report. He has not offered an explanation for the failure to 
appear. Under applicable law, where, as here,                   
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, and without 
good cause, the claim shall be rated based on the evidence of 
record. See 38 C.F.R. § 3.655(b) (2009). 



This notwithstanding, the Board upon review of the record 
cannot conclude that the Veteran properly received notice of 
the scheduled examination, such that his failure to appear 
should have any detrimental effect in adjudicating the 
appeal. Rather, there is indication from the claims file that 
the RO's notification of the examination may have been sent 
to an incorrect address for the Veteran. The Veteran had 
filed a VA Form 20-572, Request for Change of Address in 
January 2009, indicating as his new home address a location 
in the city of Green Island, New York. However, this 
documentation alone does not settle the question of current 
address. There is also a March 2009 RO memorandum to the file 
which lists a "new" address for                   the 
Veteran in the location of Waterford, New York. To add to the 
lack of clarity on this subject, a May 2009 VA Form 119, 
Report of Contact (by telephone) indicates a home address in 
Syracuse, New York.

Consequently, although notification of the scheduled October 
2009 VA medical examination was sent to the Green Island, New 
York address, there is no indication as to whether this 
correspondence was ever actually received by the Veteran. 

Thus, at this point, a remand is necessary so that the RO may 
definitively determine what is the Veteran's most recent home 
address of record. Following confirmation of this 
information, the RO should then reschedule a VA Compensation 
and Pension examination in this case, and notify the Veteran 
of the scheduled examination at the correct address. 

Finally, if it is determined that the correct home address 
for the Veteran is in Syracuse, or elsewhere within the 
jurisdiction of the Buffalo, New York Regional Office, the 
New York, New York RO should then transfer the Veteran's case 
so that the Buffalo RO may proceed with the appropriate 
development, to include arranging for the Veteran to undergo 
the requested VA examination. 






Accordingly, the case is REMANDED for the following action:

1.	The RO will contact the Veteran and 
conclusively determine his correct home 
address. If it is determined that the 
correct home address for the Veteran is 
located in Syracuse, New York, or 
elsewhere within the jurisdiction of the 
Buffalo RO, then this case should be 
transferred to the Buffalo RO to proceed 
with the appropriate case development.

2.	The RO with jurisdiction over this 
matter should schedule the Veteran for a 
VA orthopedic examination to determine the 
current severity of the Veteran's service-
connected right shoulder, left shoulder 
and low back disabilities, and ensure that 
notification of the scheduled examination 
is sent to the Veteran at his most recent 
address of record. The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the requested 
VA examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail. 

It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected right 
shoulder, left shoulder and low back 
disorders. In examining the Veteran, the 
examiner should report complete range of 
motion findings for the affected joints. 
The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-ups 
or when the measured joints are used 
repeatedly over a period of time. The 
examiner should also be asked to determine 
whether the joints exhibit weakened 
movement, excess fatigability or 
incoordination. If feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
due to any weakened movement, excess 
fatigability or incoordination. 

It is further requested that the VA 
examiner identify any and all neurological 
impairment associated with the Veteran's 
low back disorder, and denote the severity 
of any such manifestation, i.e., in terms 
of mild, moderate, severe, etc. 

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claims for higher initial evaluations 
for right shoulder supraspinatus 
tendinopathy and tendinitis, left shoulder 
fraying of anterior cartilaginous glenoid 
labrum, and a chronic low back disability. 
If any benefit sought on appeal is not 
granted, the Veteran should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

(CONTINUE ON THE NEXT PAGE)




These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A.             §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

